 Case 2:18-cv-10255-SJO-MRW Document 5-11 Filed 12/10/18 Page 1 of 3 Page ID #:259



 1   Bethany Stevens (SBN 245672)
     bstevens@wscllp.com
 2   Amanda Walker (SBN 252380)
     awalker@wscllp.com
 3   WALKER STEVENS CANNOM LLP
     500 Molino Street, Suite 118
 4   Los Angeles, California 90013
     Telephone: (213) 712-9145
 5   Fax: (213) 403-4906
 6 Michael Ng (SBN 237915)
   michael.ng@kobrekim.com
 7 Daniel Zaheer (SBN 237118)
   daniel.zaheer@kobrekim.com
 8 KOBRE & KIM LLP
   150 California Street, 19th Floor
 9 San Francisco, California 94111
   Telephone: (415) 582-4800
10
   Christopher Cogburn*
11 *pro hac vice to be filed
   christopher.cogburn@kobrekim.com
12 KOBRE & KIM LLP
   800 Third Avenue
13 New York, New York 10022
   Telephone: (212) 488 1200
14
     Attorneys for Petitioner
15   Shanghai Lan Cai Asset
     Management Co, Ltd.
16

17
                             UNITED STATES DISTRICT COURT
18
                           CENTRAL DISTRICT OF CALIFORNIA
19
                                        WESTERN DIVISION
20

21   SHANGHAI LAN CAI ASSET                         Civil Case No. 2:18-cv-10255
     MANAGEMENT CO, LTD.,
22
                                                    [PROPOSED] ORDER GRANTING
23                        Petitioner,               PETITIONER’S EX PARTE
                                                    APPLICATION FOR TEMPORARY
24
     v.                                             PROTECTIVE ORDER
25
     JIA YUETING,
26

27                        Respondent.
28
     _____________________________________________________________________________________________
      [PROPOSED] ORDER GRANTING EX PARTE APPLICATION FOR TEMPORARY PROTECTIVE ORDER
 Case 2:18-cv-10255-SJO-MRW Document 5-11 Filed 12/10/18 Page 2 of 3 Page ID #:260



 1
           Petitioner Shanghai Lan Cai Asset Management Co, Ltd. (“SLC”) has

 2
     applied, on an ex parte basis, for a right-to-attach order and writ of attachment or,

 3
     in the alternative, a temporary protective order. The Court has considered the

 4
     evidence presented on behalf of SLC in support of the application and has

 5
     concluded that a temporary protective order should be granted to preserve the

 6
     status quo until SLC’s application can be heard on notice to Respondent Jia

 7
     Yueting.

 8
           Having considered the papers, and any argument as the Court deems

 9
     necessary, the Court hereby finds as follows:

10
           1. Defendant Jia Yueting is a natural person.

11
           2. Attachment is sought to secure recovery on a claim upon which

12
                attachment may issue under California Code of Civil Procedure

13
                § 483.010.

14
           3. Attachment is sought for no purpose other than the recovery on the claim

15
                upon which the attachment is based.

16
           4. The amount to be secured by the attachment is greater than zero.

17
           5. SLC has established the probable validity of the claim on which the writ

18
                of attachment would issue.

19
           6. The property sought to be attached is not exempt from attachment.

20
           7. Great and irreparable injury to SLC will result if this order is not issued,

21
                based on (i) danger that the property sough to be attached will be

22
                concealed, made unavailable to levy, or substantially impaired in value,

23
                and (ii) Jia’s longstanding failure to pay his debt to SLC and his apparent

24
                failure to satisfy other substantial debts.

25
           8. SLC has indicated that it is prepared to file an undertaking in the amount

26
                of $10,000 upon grant of this application.

27
28
                                             1
      [PROPOSED] ORDER GRANTING EX PARTE APPLICATION FOR TEMPORARY PROTECTIVE ORDER
 Case 2:18-cv-10255-SJO-MRW Document 5-11 Filed 12/10/18 Page 3 of 3 Page ID #:261



 1
           Based on the above findings, IT IS HEREBY ORDERED that Respondent

 2
     Jia Yueting shall not take any step to transfer, conceal, reduce, encumber, or

 3
     otherwise make unavailable any of the property that is the subject of the ex parte

 4
     application for a right-to-attach order and writ of attachment by Petitioner

 5
     Shanghai Lan Cai Asset Management Co, Ltd.

 6
           IT IS FURTHER ORDERED that the ex parte application for a right-to-

 7
     attach order and writ of attachment by Petitioner Shanghai Lan Cai Asset

 8
     Management Co, Ltd. shall be heard on notice as follows:

 9
              1. Petitioner Shanghai Lan Cai Asset Management Co, Ltd. shall serve

10
                  this order, and all papers in support of its application, on Respondent

11
                  Jia Yueting on or before ____________________.

12
              2. Respondent Jia Yueting shall file and serve his opposition, if any, to

13
                  the application on or before ____________________.

14
              3. Petitioner Shanghai Lan Cai Asset Management Co, Ltd. shall serve

15
                  its reply, if any, in support of the application on or before

16
                  ____________________.

17
              4. A hearing shall be held on the application on ____________________

18
                  at _________ A.M.

19
              5. All papers referred to in items (1)–(3) above shall be served by

20
                  ________________________________________________________

21
                  _____________________.

22   IT IS SO ORDERED.
23
     DATED: ____________________
24
                                                    ______________________________
25
                                                    United States District Judge
26
27
28
                                             2
      [PROPOSED] ORDER GRANTING EX PARTE APPLICATION FOR TEMPORARY PROTECTIVE ORDER
